Citation Nr: 0832387	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disability.  

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for a bilateral 
shoulder disability.  

5.  Entitlement to service connection for a left knee 
disability.  

6.  Entitlement to service connection for a bilateral elbow 
disability.  

7.  Entitlement to service connection for tinnitus.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from March 1982 to January 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which, in pertinent part, denied entitlement to the 
benefits sought on appeal.  

In July 2008, the veteran testified before the undersigned 
Acting Veteran's Law Judge via video conference.  A 
transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDING OF FACT

The veteran does not have a bilateral wrist disability, a 
bilateral hip disability, a right ankle disability, a 
bilateral shoulder disability, a left knee disability, or a 
bilateral elbow disability, that was caused or aggravated 
during his active military service.


CONCLUSION OF LAW

A bilateral wrist disability, a bilateral hip disability, a 
right ankle disability, a bilateral shoulder disability, a 
left knee disability, or a bilateral elbow disability, were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

The veteran asserts that he has a bilateral wrist disability, 
a bilateral hip disability, a right ankle disability, a 
bilateral shoulder disability, a left knee disability, and a 
bilateral elbow disability, as a result of his service.  
During his hearing, held in July 2008, he testified that his 
joints were constantly stressed by the rigors of exercise 
during service and that he was treated many times for 
strains, sprains, and painfully swollen joints.  He further 
testified that he received treatment for various medical 
conditions in the field, which were not noted in his medical 
records.  He has also stated that he did not have the 
insurance or money to obtain treatment for his disabilities 
after service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran's service medical records (SMRs) do not show 
complaints, treatment, or findings related to his wrists, 
hips, right ankle, shoulders, left knee, or elbows.  In this 
regard, the Board notes that the SMRs show the veteran 
suffered sprains to his left ankle during service (for which 
he is currently service-connected), but that there is no 
evidence showing involvement of his right ankle at any time 
during service.  In March 1982, the veteran was noted to have 
a history of a fractured clavicle that was well-healed.  In 
January 1983, the veteran presented for treatment, 
complaining that something felt out of place in his left 
clavicle area.  Examination revealed crepitus in the medial 
portion of his left clavicle, but he demonstrated a full 
range of motion, and there was no deformity or abnormality 
found.  No assessment or diagnosis was made as to the 
veteran's left clavicle at that time, nor was there any 
indication of shoulder involvement.  In December 1983, the 
veteran complained of an injury to his left anterior shin 
area after he was kicked during a soccer game.  The 
assessment was a contusion to the left shin area.  There was 
no indication of left knee involvement.  A subsequent X-ray 
of the veteran's left tibia was within normal limits and the 
final assessment was a soft tissue injury.  The veteran's 
separation examination report, dated in November 1994, shows 
that his upper and lower extremities, and his feet, were 
clinically evaluated as normal.  See also examination reports 
dated in January 1982, May 1985, and December 1990 (same).  
In a "report of medical history" accompanying the November 
1994 separation examination report, the veteran indicated 
that he did not have a history of a "'trick' or locked 
knee," or "Painful or 'trick' shoulder or elbow."  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1997 and 2007.  This evidence includes 
reports from Mountain State Family Medicine (MSFM), dated 
between 1997 and 2005, which show the following: in June 
2003, he reported that he was healthy, but that he had a lot 
of stress in his life, and that he was active at work, where 
he lifted and packed a lot of heavy crates.  Beginning in 
2004, the veteran complained that his arms went numb after 
using a Bowflex machine.  A December 2004 report contains an 
impression noting bilateral arm paresthesias due to exercise 
equipment.  A January 2005 letter from a MSFM physician shows 
that the physician stated that in 2004, the veteran had 
reported having bilateral arm paresthesias due to using his 
Bowflex, and that he recommended that the veteran return the 
machine.  

VA examination reports, dated in May and June of 2007, do not 
contain any relevant findings or diagnoses.  

The Board finds that the claims must be denied.  The veteran 
was not treated for any of the claimed disabilities during 
service, and his upper and lower extremities, and feet, were 
clinically evaluated as normal upon separation from service.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303(a).  In addition, under 38 U.S.C.A. §§ 
1110 and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998).  In this case, there is no competent 
evidence to show that the veteran currently has a disability 
of the wrist, hip, right ankle, shoulder, left knee, or 
elbow.  To the extent that he may have arm paresthesias that 
involve his wrists, elbows, or shoulders, the MSFM reports 
indicate that this is due to exercise equipment that he had 
purchased in about 2004, and in any event, without a 
pathology to which his paresthesias can be attributed, there 
is no basis to find a that there is a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was not treated for any of the claimed 
conditions during active duty service, and that he does not 
currently have any of the claimed conditions), the Board 
finds that the medical evidence outweighs the veteran's 
contentions that he has the claimed disabilities that are 
related to his service.  

Simply stated, the Board finds that the service medical 
records and post-service medical record outweigh the 
veteran's statements, both providing evidence against these 
claims.     


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In two letters, dated in April 2006, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The VCAA notices 
complied with the requirement that the notice must precede 
the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained VA and 
non-VA medical records.  

The veteran has not been afforded examinations.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the service medical records do not show any 
relevant treatment, and there is no competent evidence to 
show that he currently has any of the claimed conditions.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002). Simply stated, the Board finds that the service and 
post-service medical record provides evidence against these 
claims. 

On a factual basis, these claims must be denied at this time.  
Simply stated, the Board finds that the service medical 
records, and post-service medical records, provide evidence 
against these claims.  Therefore, there is sufficient 
competent medical evidence on file for the VA to make a 
decision on the claims.  The Board therefore concludes that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Entitlement to service connection for a bilateral wrist 
disability is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a bilateral elbow 
disability is denied.


REMAND

The veteran is seeking entitlement to service connection for 
tinnitus.  He asserts that he was exposed to loud noises 
during his military service and he began hearing ringing in 
his ears after he was discharged from service.  

At the outset, the Board notes that we consider tinnitus a 
lay-observable disability.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  Therefore, in light of the other 
evidence of record, discussed below, the Board considers the 
veteran's report of currently suffering from tinnitus to be 
competent evidence of a current disability.  

There remains, however, the issue of whether there is 
competent medical evidence of a nexus between the veteran's 
tinnitus and military service.  See Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  

The veteran's service personnel records show his military 
occupational specialty (MOS) was an air radio repairman, or 
aviation radio technician.  His service medical records 
(SMRs) do not contain any complaints, treatment, or findings 
involving tinnitus.  The SMRs also contain an undated report 
of occupational history which indicates the veteran was 
exposed to AV-8 Harriers flying over his work section, and 
radios with loud exhaust fans.  

In support of his claim, the veteran has submitted a February 
2002 audiogram and statement from J.L.W., the Owner of Pure 
Tone Hearing Aid Service.  J.L.W. stated that the veteran has 
tinnitus, which the veteran reported was more likely than not 
connected to his military service.  J.L.W. noted the 
veteran's claimed military noise exposure, stated that he 
thought that the veteran was "most likely not provided 
adequate hearing protection," and further stated that the 
veteran, "has and will continue to suffer from the ringing 
in his ears for the rest of his life."  

The veteran has not been afforded a VA examination in 
conjunction with his claim for service connection for 
tinnitus, and an etiological opinion has not been obtained 
that is shown to have been based on the veteran's C-file.  
Under the circumstances, the Board concludes that the veteran 
should be afforded a VA examination in order to determine the 
likelihood that his claimed tinnitus, if shown, is 
etiologically related to service.  See 38 C.F.R. § 
3.159(c)(4) (2007); Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that a medical examination should be afforded 
unless there is "no reasonable possibility" that an 
examination would aid in substantiating the veteran's claim).  
Therefore, the Board finds that a remand for a medical 
examination and opinion is necessary in order to render a 
fully informed decision.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing 


the facts pertinent to the claim, this case is REMANDED for 
the following development:

1.  The veteran should be afforded a VA 
examination to determine whether the 
veteran has tinnitus, and, if so, whether 
it is at least as likely as not (i.e., 
whether there is a 50 percent or greater 
likelihood) that his tinnitus was caused 
or aggravated by his active military 
service.  The veteran's post-service 
history of employment and occupational 
and recreational noise exposure should be 
obtained.  All indicated tests and 
studies should be conducted, and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


